Opinion issued October 1, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00428-CR
                           ———————————
                    JARED PATTON ROARK, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                 On Appeal from County Court at Law No. 7
                          Travis County,1 Texas
                  Trial Court Case No. C-1-CR-16-216594


                       MEMORANDUM OPINION




1
     The Texas Supreme Court transferred this appeal from the Court of Appeals for the
     Third District of Texas. See TEX. GOV’T CODE § 73.001 (authorizing transfer of
     cases between courts of appeals).
      A jury convicted appellant, Jared Patton Roark, of the offense of evading

arrest or detention. The trial court assessed his punishment at one year of jail fully

probated, two years of community supervision, a $4,000 fine fully probated, eighty

hours of community service, and completion of a cognitive life skills class. In his

sole point of error, appellant argues that the trial court reversibly erred by denying

his request for a jury instruction on the defense of necessity. We reverse and remand.

                                    Background

      On November 13, 2016, appellant participated in a protest in downtown

Austin following the then-recent election of President Donald Trump. Several

hundred anti-Trump protestors encountered Joseph Weidknecht, a lone counter-

protestor carrying a pro-Trump sign, in front of the Texas Capitol.

      While law enforcement monitored the protest, Department of Public Safety

(DPS) Troopers Hoffman and Goodson observed people trying to ignite

Weidknecht’s sign with a lighter. Troopers Hoffman and Goodson began moving

toward the crowd to create a buffer between Weidknecht and the protestors. As they

entered the crowd, the troopers saw appellant use a lighter to try to set Weidknecht’s

sign on fire. Trooper Hoffman testified that he and Trooper Goodson, who were

both dressed in law enforcement uniform, identified themselves as police and

approached appellant to arrest him.




                                          2
      When Trooper Goodson attempted to apprehend appellant, appellant began

walking away. Trooper Goodson grabbed appellant and they fell to the ground.

Trooper Goodson testified that the crowd became agitated and began pulling at them.

He described the situation as a “complete loss of control” and “mayhem.” Trooper

Goodson testified that appellant broke free and ran across the street where he tripped

and fell. The video from Officer Goodson’s body camera was admitted into evidence

as State’s Exhibit 3.

      Trooper Hoffman testified that people began yelling and grabbing Trooper

Goodson and appellant as Trooper Hoffman tried to pull people off of Trooper

Goodson. Trooper Hoffman testified that Trooper Goodson and appellant were

dragged a short distance when appellant broke free and began running across the

street. Appellant fell down before he reached the other side of the street. Trooper

Hoffman testified that he heard appellant state that his shoulder had been dislocated,

something was done to his neck, and that he needed to go to the hospital.

      Joshua Pineda, an activist who videoed the protest, testified that he saw a

trooper pin appellant to the ground and put him in a chokehold that lasted about ten

seconds. Pineda testified that he saw appellant’s body being dragged along the

ground and other activists trying to help appellant escape. Pineda testified that he

saw appellant run into the street after being released and collapse in the street.

Pineda testified that appellant was “fleeing attack.”          After appellant was

                                          3
apprehended, Pineda heard appellant yell several times “you broke my neck.” In

Pineda’s video of the protest, which was admitted into evidence as Defense Exhibit

8, appellant can be heard telling Trooper Hoffman, “I ran because people were

stomping on me.”

      Following his release from jail the next day, appellant was admitted to the

hospital where he was diagnosed with a spinal fracture. Appellant’s medical records

were admitted into evidence as Defense Exhibit 18.

      Appellant was charged with the offense of evading arrest or detention in the

instant case and with resisting arrest, search, or transportation and assault by contact

in companion case C-1-CR-16-216595. The cases were tried jointly to a jury.

Appellant did not testify.

      At the conclusion of trial, appellant requested that the trial court instruct the

jury on the defense of self-defense with regard to the charge of resisting arrest,

search, or transportation charge. The trial court granted appellant’s request. The

jury found appellant not guilty of the offense of resisting arrest, search, or

transportation.

      Appellant also requested that the trial court instruct the jury on the defense of

necessity with respect to the charged offense of evading arrest or detention. The

State argued, among other things, that appellant did not testify and admit the conduct

and, therefore, he was not entitled to the requested instruction. The trial court agreed

                                           4
and denied appellant’s request. The jury found appellant guilty of the charged

offense of evading arrest or detention. This appeal followed.

                                     Discussion

       In his sole point of error, appellant contends that the trial court committed

reversible error by denying his request for a jury instruction on the defense of

necessity.

   A. Standard of Review and Applicable Law

       We apply a two-step analysis in reviewing a claim of charge error. Kirsch v.

State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012). First, we determine whether

error exists in the charge. Id. If error does exist, we review the record to determine

whether the error was harmful. Id.

       The trial court must provide the jury with “a written charge distinctly setting

forth the law applicable to the case.” Walters v. State, 247 S.W.3d 204, 208 (Tex.

Crim. App. 2007) (quoting TEX. CODE CRIM. PROC. art. 36.14). The trial court must

instruct the jury on statutory defenses, affirmative defenses, and justifications

whenever they are raised by the evidence in the case. Id. at 208–09. “A defendant

is entitled to an instruction on every defensive issue raised by the evidence,

regardless of whether the evidence is strong, feeble, unimpeached, or contradicted,

and even when the trial court thinks the testimony is not worthy of belief.” Id. at

209.    When reviewing a trial court’s ruling denying a requested defensive

                                          5
instruction, we view the evidence in the light most favorable to the defendant’s

requested instruction. See Bufkin v. State, 207 S.W.3d 779, 782 (Tex. Crim. App.

2006). We review the trial court’s decision not to include a defensive issue in the

jury charge for an abuse of discretion. See Wesbrook v. State, 29 S.W.3d 103, 122

(Tex. Crim. App. 2000).

      A person commits the offense of evading arrest or detention if he (1)

intentionally flees (2) from a person he knows is a peace officer or federal special

investigator (3) attempting lawfully to arrest or detain him. TEX. PENAL CODE

§ 38.04(a); Farrakhan v. State, 263 S.W.3d 124, 134 (Tex. App.—Houston [1st

Dist.] 2006), aff’d, 247 S.W.3d 720 (Tex. Crim. App. 2008).

      Necessity is a justification defense that excuses a defendant’s otherwise

unlawful conduct if (1) the defendant reasonably believed the conduct was

immediately necessary to avoid imminent harm; (2) the desirability and urgency of

avoiding the harm clearly outweighed, according to ordinary standards of

reasonableness, the harm sought to be prevented by the law proscribing the conduct;

and (3) a legislative purpose to exclude the justification claimed for the conduct does

not otherwise plainly appear. TEX. PENAL CODE §§ 9.02, 9.22; Young v. State, 991
S.W.2d 835, 838 (Tex. Crim. App. 1999). Necessity is a confession-and-avoidance

defense, meaning that a defendant is not entitled to a necessity instruction unless he

admits to the conduct—both the act and the culpable mental state—of the charged

                                          6
offense and then offers necessity as a justification. See Juarez v. State, 308 S.W.3d
398, 399 (Tex. Crim. App. 2010). In other words, the defendant must “admit” or

confess to violating the statute under which he is being tried, then offer necessity as

a justification for his otherwise criminal conduct. See Young, 991 S.W.2d at 838.

    B. Analysis

      Appellant contends that the trial court erred by denying his request for a

necessity instruction on the allegedly erroneous belief that appellant did not satisfy

the confession-and-avoidance doctrine because he did not personally testify.2

Appellant acknowledges that the Court of Criminal Appeals has not directly

answered the question regarding whether a defendant must testify but he asserts that

the decisions discussed below demonstrate that the Court has expanded what it

means for a defendant to admit the conduct.3


2
      It is undisputed that appellant neither testified nor stipulated to the elements of the
      charged offense.
3
      In its brief, the State agrees that the Court of Criminal Appeals has yet to decide
      whether the confession-and-avoidance doctrine requires the defendant to actually
      testify before he may receive a requested instruction on a defense governed by the
      doctrine. It notes, however, that at least one intermediate court has concluded that
      a defendant can confess to the elements of the offense without testifying. See Gomez
      v. State, 380 S.W.3d 830, 834 (Tex. App.—Houston [14th Dist.] 2012, pet ref’d).

      In a recent unpublished memorandum opinion, this Court stated:

          We do not hold that, to be entitled to an instruction on a confession and
          avoidance defense, the defendant himself must testify and admit on the
          witness stand to the otherwise criminal conduct. Recent cases from the Court
          of Criminal Appeals have held that “the defensive evidence” must essentially
                                             7
   1. Denial of Necessity Instruction

      In Shaw v. State, the defendant was convicted of recklessly causing injury to

a child. 243 S.W.3d 647, 648 (Tex. Crim. App. 2007). On appeal, the defendant

complained that the trial court erred in failing to instruct the jury on the “Good

Samaritan” defense. See id. The court of appeals held that the trial court did not err

in refusing to submit the requested instruction because the evidence adduced at trial

did not raise the Good Samaritan defense. Id.

      The Court of Criminal Appeals noted that “[t]he Good Samaritan defense is,

on its face, a confession and avoidance or ‘justification’ type of defense.” Id. at 659.

The Court stated that, with respect to defenses such as necessity, “a defensive

instruction is only appropriate when the defendant’s defensive evidence essentially

admits to every element of the offense including the culpable mental state, but

interposes the justification to excuse the otherwise criminal conduct.” Id. (emphasis

in original). The Court noted that the defendant had pointed to no particular evidence

in the record from which it could rationally be inferred that she harbored some

culpable mental state with respect to causing a head injury in the course of




          admit every element of the offense. See, e.g., Cornet v. State, 417 S.W.3d
446, 451 (Tex. Crim. App. 2013); Shaw v. State, 243 S.W.3d 647, 659 (Tex.
          Crim. App. 2007).

      Jones v. State, No. 1495266, 2020 WL 4516992, at *9 n.5 (Tex. App.—Houston
      [1st Dist.] Aug. 6, 2020, no pet. h.) (mem. op., not designated for publication).
                                           8
administering CPR to the child. See id. at 660. The Court further noted that the

defendant’s defensive posture throughout trial seemed to be that she performed the

CPR without any conscious awareness whatsoever that she might be thereby causing

the child some head injury, and that such a defensive posture only served to negate

the culpable mental element of the offense. See id. An attempt to negate an element

of the charged offense does not provide the necessary confession or admission

required for a necessity defense. See id. The charge of the court requiring the jury

to find all the elements of the charge beyond a reasonable doubt is sufficient to meet

that circumstance. See id. The Court concluded that the trial court did not err in

refusing to submit the defensive instruction to the jury. See id.

      In Juarez v. State, the defendant was convicted of aggravated assault on a

peace office with a deadly weapon. See 308 S.W.3d 398, 401 (Tex. Crim. App.

2010). The defendant appealed the trial judge’s refusal to instruct the jury on

necessity. See id. The State argued that the defendant was not entitled to the

instruction because he did not admit to all of the elements of the offense, in

particular, the culpable mental state, which is a prerequisite for necessity. See id.

The court of appeals determined that the defendant’s testimony, admitting to the act

(i.e., biting), even if by accident, was sufficient to entitle him to a necessity

instruction. See id. Finding the error harmful, the court of appeals reversed the trial

court’s judgment. See id.

                                          9
      On the State’s petition for discretionary review, the Court of Criminal Appeals

agreed with the court of appeals that the trial court had erred in denying the

defendant’s request for a necessity instruction and that the error was harmful. See
id. at 406. The Court stated that the confession-and-avoidance doctrine was satisfied

because the defendant had both admitted the act and offered evidence from which

the requisite mental state could be inferred, and the trial court was therefore required

to instruct the jury on the necessity defense.4 See id. at 405. In reaching its

conclusion, the Court noted:

      Historically in necessity defense cases, we have said that a defendant
      must admit to the conduct. We made this assertion in cases in which
      the defendant testified and explicitly denied the conduct, either by
      denying the act or the culpable mental state or both. But in our most
      recent discussion of the doctrine in Shaw v. State, we expanded the
      admission requirement and said that a defendant’s defensive evidence
      must admit to the conduct. Whether the confession and avoidance
      doctrine requires the former or the latter is not necessary to our
      resolution of this case because Juarez testified and a factfinder could
      reasonably infer from his testimony that he bit Officer Burge
      intentionally, knowingly or recklessly. We will leave it for a future
      necessity defense case to decide whether the confession and avoidance
      doctrine requires a defendant’s own admission.
Id. at 405–06.

      Later, in Villa v. State, the Court considered whether the defendant was

entitled, under the confession-and-avoidance doctrine, to an instruction on the



4
      The defendant testified that the officer who was lying on top of him was suffocating
      him.
                                           10
medical-care defense on the charged offense of aggravated sexual assault. 417
S.W.3d 455, 462 (Tex. Crim. App. 2013). Quoting Shaw, the Court reiterated that

“[a]n instruction on a confession and avoidance is appropriate only ‘when the

defendant’s defensive evidence essentially admits to every element of the offense

including the culpable mental state, but interposes the justification to excuse the

otherwise criminal conduct.” Id. (quoting Shaw, 243 S.W.3d at 659).

      Applying these cases to the one before us, we must determine whether

appellant presented defensive evidence showing that he intentionally fled from a

person he knew was a peace officer attempting lawfully to arrest or detain him

because he reasonably believed that flight was necessary to avoid imminent harm.

TEX. PENAL CODE § 38.04(a).

      In support of his argument that he presented sufficient defensive evidence,

appellant relies on Pineda’s testimony and video of the protest and incident involving

appellant. Pineda testified that he saw appellant interact with two uniformed DPS

officers. He saw troopers “pile on top of [appellant]” and a trooper pin appellant to

the ground and put him in a chokehold that lasted about ten seconds. Pineda testified

that he saw appellant’s body being dragged along the ground and other activists

trying to help appellant escape. Pineda testified that he saw appellant run into the

street after being released and collapse in the street. Pineda testified that appellant




                                          11
was “fleeing attack.” Pineda heard appellant repeatedly say “you broke my neck”

as he was being arrested and loaded into a police wagon.

      Pineda’s video shows that Troopers Goodson and Hoffman were in full law

enforcement uniform at the time of the incident. Various people in the crowd can

be seen assaulting Weidknecht or attempting to steal or destroy his property,

including flicking a lighter near his sign. The video also shows that while attempting

to detain appellant, troopers tackled him and a DPS trooper pinned appellant to the

ground. After appellant broke free, he ran away and fell in the street. In the video

from Trooper Hoffman’s body camera, appellant can be heard saying that he ran

from the troopers to avoid being stomped.

      A trial court errs in denying a requested defensive instruction if there is some

evidence, from any source, which, when viewed in the light most favorable to the

defendant, will support the elements of the defense. Shaw, 243 S.W.3d at 657–58

(stating that defense is raised by evidence “if there is some evidence, from any

source, on each element of the defense that, if believed by the jury, would support a

rational inference that that element is true”); see also Jones v. State, No. 01-18-

00824-CR, 2020 WL 4516992, at *8 (Tex. App.—Houston [1st Dist.] Aug. 6, 2020,

no pet. h.) (mem. op., not designated for publication). And, this is so “regardless of

whether the evidence is strong, feeble, unimpeached, or contradicted, and even when

the trial court thinks the testimony is not worthy of belief.” Walters, 247 S.W.3d at

                                         12
209. It also does not matter if other inconsistent defenses were raised. See Shaw,
243 S.W.3d at 658; VanBrackle v. State, 179 S.W.3d 708, 714 (Tex. App.—Austin

2005, no pet.) (“When the evidence is inconsistent and supports more than one

defensive theory, the defendant is entitled to an instruction on every theory raised,

even if the defenses themselves are inconsistent or contradictory.”). With these

principles in mind, and viewing the evidence in the light most favorable to

appellant’s requested instruction, we conclude that a jury could reasonably infer

from this evidence that appellant’s flight was intentional, he knew he was fleeing a

peace officer, and the peace officer had reasonable suspicion to lawfully detain

appellant in his investigation of a suspected assault.       See TEX. PENAL CODE

§ 38.04(a).

       Appellant contends that the evidence also supports a necessity instruction.

See Juarez, 308 S.W.3d at 399 (stating defendant is not entitled to necessity

instruction unless he admits conduct of charged offense and then offers necessity as

justification).   Necessity is a justification defense that excuses a defendant’s

otherwise unlawful conduct if (1) the defendant reasonably believed the conduct was

immediately necessary to avoid imminent harm; (2) the desirability and urgency of

avoiding the harm clearly outweighed, according to ordinary standards of

reasonableness, the harm sought to be prevented by the law proscribing the conduct;

and (3) a legislative purpose to exclude the justification claimed for the conduct does

                                          13
not otherwise plainly appear. TEX. PENAL CODE §§ 9.02, 9.22; Young, 991 S.W.2d

at 838.

      Trooper Goodson testified that, as he held appellant on the ground, “the crowd

became agitated . . . and started pulling at [appellant] and pulling at me.” He

described the situation as a “complete loss of control” and “mayhem.” Trooper

Hoffman testified that people grabbed Trooper Goodson and appellant and dragged

them on the ground before appellant broke free, ran across the street, and fell.

Trooper Hoffman testified that he heard appellant state that his shoulder had been

dislocated, something was done to his neck, and that he needed to go to a hospital.

Pineda testified that he heard appellant yell several times “you broke my neck” after

he was apprehended. In Pineda’s video, appellant can be heard telling Trooper

Hoffman, “I ran because people were stomping on me.” The medical records reflect

that appellant was diagnosed with a spinal fracture for which he underwent surgery.

      From this evidence, a jury could find that it was reasonable for appellant, who

had already been seriously injured in the chaos by this time, to believe that fleeing

the scene was immediately necessary to avoid additional imminent harm. Further,

the desirability and urgency of avoiding further injury (or possibly death) clearly

outweighed, according to ordinary standards of reasonableness, the harm in

appellant’s fleeing law enforcement to avoid being further injured in the mayhem.

See, e.g., Darty v. State, 994 S.W.2d 215, 219 (Tex. App.—San Antonio 1999, pet.

                                         14
ref’d) (holding trial court erred in refusing defendant’s requested charge on necessity

in trial for resisting arrest where desirability and urgency of not being able to breathe

due to officer’s alleged chokehold on defendant outweighed harm in defendant’s

kicking at or using his own arm to force officer to release hold); see also Juarez v.

State, No. 12-08-00009-CR, 2009 WL 768595, at *4 (Tex. App.—Tyler Mar. 25,

2009) (mem. op., not designated for publication) (holding trial court erred in refusing

to submit defendant’s requested charge on necessity in trial for aggravated assault

against public servant where urgency of defendant’s inability to breathe due to his

face being held in dirt outweighed harm from defendant’s biting officer’s finger to

release him), aff’d, 308 S.W.3d 398, 399 (Tex. Crim. App. 2010). Finally, we see

nothing in the text of section 38.04 that plainly indicates a legislative purpose to

limit the necessity defense’s application. See Bowen v. State, 162 S.W.3d 226, 228–

229 (Tex. Crim. App. 2005) (“[S]ection 9.22’s plain language indicates that the

defense of necessity may be applicable in every case unless specifically excluded by

the legislature.”). We conclude that the necessity defense applies to the charged

offense of evading arrest or detention. See TEX. PENAL CODE § 9.22(3).

   2. Harm

      Having found that the trial court erred in refusing to submit appellant’s

requested charge on necessity, we must determine whether the error was harmless.

Failure to give a defensive instruction on an issue raised by the evidence, where the

                                           15
error is properly preserved, will call for reversal unless the error is harmless. See

Abdnor v. State, 871 S.W.2d 726, 732 (Tex. Crim. App. 1994). The record reflects

that appellant timely requested an instruction on necessity. Therefore, the trial

court’s error in denying the instruction requires reversal so long as there has been

“some harm” to appellant. Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App.

1984) (op. on reh’g) (emphasis original). When conducting a harm analysis, we may

consider four factors: (1) the charge itself; (2) the state of the evidence including

contested issues and the weight of the probative evidence; (3) the arguments of

counsel; and (4) any other relevant information revealed by the record of the trial as

a whole. Barron v. State, 353 S.W.3d 879, 884 (Tex. Crim. App. 2011) (quoting

Almanza, 686 S.W.2d at 171).

      Appellant’s defense at trial was that he ran from the police to avoid further

serious bodily injury. A significant portion of the testimony focused on the force

used by the troopers against appellant and the injury he sustained as a result of that

force. Pineda testified that he saw appellant’s body being dragged along the ground

and that appellant was “fleeing attack.” On Pineda’s video, appellant can be heard

telling Trooper Hoffman, “I ran because people were stomping on me.” Trooper

Goodson testified that the crowd became agitated after he grabbed appellant and they

fell to the ground—describing the situation as a “complete loss of control” and




                                         16
“mayhem”—and that appellant broke free and ran across the street, where he tripped

and fell.

       In his opening statement, defense counsel argued that the evidence would

show that appellant ran from a stampede and that he fell because his neck had been

broken. In his closing argument, counsel told the jury that “the only thing [appellant]

had going through his mind was how do I keep from getting trampled by the crowd

who’s stepping everywhere and how do I keep further injuries from myself from

happening.”

       Finally, and perhaps most significantly, appellant was also on trial in a

companion case for the offense of resisting arrest, search, or transportation and

assault by contact stemming from the same episode. At the conclusion of trial, the

trial court granted appellant’s request for an instruction on self-defense with regard

to the charge of resisting arrest, search, or transportation charge. The jury returned

a verdict of not guilty with respect to the resisting offense. In this case, where the

trial court refused the requested defense instruction, the jury found appellant guilty.

Because the jury charge did not include a necessity defense, the jury was not free to

interpret the evidence in such a way that supported a finding of necessity if they

believed appellant’s justification defense. The trial court’s failure to instruct the jury

on necessity precluded this interpretation. See Bowen v. State, 187 S.W.3d 744, 747

(Tex. App.—Fort Worth 2006, no pet.); see also Juarez, 2009 WL 768595, at *6.

                                           17
      We conclude that appellant suffered some harm from the trial court’s refusal

to submit to the jury his requested instruction on the defense of necessity. See

Abdnor, 871 S.W.2d at 732. Accordingly, we sustain appellant’s sole point of error.

                                    Conclusion

      We reverse appellant’s conviction and remand this case to the trial court for a

new trial in accordance with this opinion.




                                              Russell Lloyd
                                              Justice

Panel consists of Justices Keyes, Lloyd, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                         18